DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         Claims 1-3, 5, 7-9, 11-18, 20, 22-24, 26-30 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

4.      The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.        Claim(s) 1, 2, 16-17 is/are rejected under 35 U.S.C. 103 unpatentable over Ng (US 20140369242 A1) in view of Xiong (US 20160226639).

Regarding claim 1, Ng teaches a method of wireless communication at a user equipment (UE) (see para 0049 “The UE 116”), comprising:
transmitting a first uplink message during a first transmission time interval (TTI) in a first frequency band of a system bandwidth (see para 0187 “PUCCH/PUSCH can also be transmitted .., in a number of subframe symbols available for UL transmission), may be transmitted through the second terminal-specific frequency band.”; see fig 12 element 1202 is UL- frequency carrier f1 for transmission of UL traffic before switching in fig 12(a))”
(see para 0188 “a UE capability signaling can be introduced, so that the network can be aware of UE capability before deciding whether to schedule SRS transmission”; see para 0180 “a UE may be capable of switching its UL carrier frequency from one frequency to another in a fraction of a millisecond.”)[ since UE can send a capability information where capability of UE is switching its UL frequency from one frequency to another in a fraction of a millisecond] , wherein the retuning configuration indicates a duration for the UE to retune (see para 0160 “the switching period 1206 may be 0.5 ms”; see para 0161 “time may be provisioned for the UE to carry out uplink carrier frequency switching, e.g. 0.5 ms or 1 ms.”)
retuning a transmitter from the first frequency band to a second frequency band of the system bandwidth during a first portion of a second TTI ( see para 0187 “In one example, the protocol allows UL frequency switching duration no longer than 0.5 ms. Then, the first slot (0.5 ms) of the S.sub.FT subframe (assuming switching begins at the beginning of the second slot of the D/S subframe) and the second slot (0.5 ms) of the S.sub.TF subframe (assuming switching begins at the beginning of the D/S subframe) can be available for UL transmission in the FDD carrier”) 
transmitting a second uplink message during a second portion of the second TTI in the second frequency band ( “PUCCH/PUSCH can also be transmitted .., in a number of subframe symbols available for UL transmission), may be transmitted through the second terminal-specific frequency band.”; see fig 12 element 1204 is UL- frequency carrier f2 for transmission of UL traffic after switching in fig 12(a));

Xiong (US 20160226639) teaches retune based in part on a number of symbols for UE retuning (See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”), wherein the retuning configuration is based at least in part on a coverage enhancement of the UE (see para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time”)[ retuning time is interpreted as retuning configuration and since increased retuning time is being accommodated by enable an enhanced coverage mode UE, therefore, it implies retuning time is based on enhanced coverage mode UE]; the first portion having a duration that is based at least in part on the CE of the UE and the duration of the UE to retune indicated by the retuning configuration (See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”; See para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time….Alternatively, the first symbol of each slot of the particular subframe may be punctured… The use of a shortened PUCCH may be specified by the eNB when an EC mode PUCCH is to be transmitted.”) [retuning time is interpreted as the duration of the UE to retune since increased retuning time is being accommodated by enable an enhanced coverage mode UE, therefore, it implies retuning time is based on enhanced coverage mode UE].
(Xiong: See para 0048)

Regarding claim 16, Ng teaches an apparatus for wireless communication, comprising:
a processor (see para 0049 “The UE 116 also includes.. a main processor 340,”);
memory in electronic communication with the processor see para 0049 “The UE 116 also includes a speaker 330, a main processor 340, .. a memory 360. The memory 360 includes a basic operating system (OS) program 361 and one or more applications 362.”)and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus (see para 0053 “the main processor 340 is configured to execute the applications 362”)to
transmit a first uplink message during a first transmission time interval (TTI) in a first frequency band of a system bandwidth (see para 0187 “PUCCH/PUSCH can also be transmitted .., in a number of subframe symbols available for UL transmission), may be transmitted through the second terminal-specific frequency band.”; see fig 12 element 1202 is UL- frequency carrier f1 for transmission of UL traffic before switching in fig 12(a))”
(see para 0188 “a UE capability signaling can be introduced, so that the network can be aware of UE capability before deciding whether to schedule SRS transmission”; see para 0180 “a UE may be capable of switching its UL carrier frequency from one frequency to another in a fraction of a millisecond.”)[ since UE can send a capability information where capability of UE is switching its UL frequency from one frequency to another in a fraction of a millisecond, therefore it is interpreted as retuning configuration] , wherein the retuning configuration indicates a duration for the UE to retune (see para 0160 “the switching period 1206 may be 0.5 ms”; see para 0161 “time may be provisioned for the UE to carry out uplink carrier frequency switching, e.g. 0.5 ms or 1 ms.”)
retune a transmitter from the first frequency band to a second frequency band of the system bandwidth during a first portion of a second TTI ( see para 0187 “In one example, the protocol allows UL frequency switching duration no longer than 0.5 ms. Then, the first slot (0.5 ms) of the S.sub.FT subframe (assuming switching begins at the beginning of the second slot of the D/S subframe) and the second slot (0.5 ms) of the S.sub.TF subframe (assuming switching begins at the beginning of the D/S subframe) can be available for UL transmission in the FDD carrier”) 
transmit a second uplink message during a second portion of the second TTI in the second frequency band( “PUCCH/PUSCH can also be transmitted .., in a number of subframe symbols available for UL transmission), may be transmitted through the second terminal-specific frequency band.”; see fig 12 element 1204 is UL- frequency carrier f2 for transmission of UL traffic after switching in fig 12(a));
Ng doesn’t teach retune based in part on a number of symbols for UE retuning, wherein the retuning configuration is based at least in part on a coverage enhancement of the UE; the first portion having a duration that is based at least in part on the CE of the UE and the duration of the UE to retune indicated by the retuning configuration.
Xiong (US 20160226639) teaches retune based in part on a number of symbols for UE retuning (See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”), wherein the retuning configuration is based at least in part on a coverage enhancement of the UE (see para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time”)[ retuning time is interpreted as retuning configuration and since increased retuning time is being accommodated by enable an enhanced coverage mode UE, therefore, it implies retuning time is based on enhanced coverage mode UE]; the first portion having a duration that is based at least in part on the CE of the UE and the duration of the UE to retune indicated by the retuning configuration (See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”; See para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time….Alternatively, the first symbol of each slot of the particular subframe may be punctured… The use of a shortened PUCCH may be specified by the eNB when an EC mode PUCCH is to be transmitted.”) [retuning time is interpreted as the duration of the UE to retune since increased retuning time is being accommodated by enable an enhanced coverage mode UE, therefore, it implies retuning time is based on enhanced coverage mode UE].
Thus it would have been obvious to a person with ordinary skills in the art before the art before the effective filing date of the invention to combine the retuning configuration is based at least in part on a coverage enhancement of the UE in the system of Ng. The motivation is to support frequency hopping for repeated PUSCH transmissions. (Xiong: See para 0048)

Regarding claim 2, 17, Ng doesn’t teach a duration of the first portion of the second TTI is based at least in part on a specified retuning time among user equipment (UEs).
Xiong teaches a duration of the first portion of the second TTI is based at least in part on a specified retuning time among user equipment (UEs). (See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”; See para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time….Alternatively, the first symbol of each slot of the particular subframe may be punctured… The use of a shortened PUCCH may be specified by the eNB when an EC mode PUCCH is to be transmitted.”) [ since first symbol of each slot is punctured for accommodating retuning time, therefore the first symbol of the slot is interpreted as duration of the first portion of TTI for retuning].
(Xiong: See para 0048)

7.          Claim(s) 3,18, 5, 20 is/are rejected under 35 U.S.C. 1103 unpatentable over Ng (US 20140369242 A1) in view of Xiong (US 20160226639) and further in view of Kim (US 20150016377).

Regarding claims 3, 18, Modified Ng doesn’t teach transmitting the second uplink message comprises rate-matching around the first portion of the second TTI.
Kim teaches transmitting the second uplink message comprises rate-matching around the first portion of the second TTI (See para 0117 “the terminal-specific PUSCH data 1360 may be transmitted with rate matching performed considering the frequency tuning delay.”)
Thus it would have been obvious to a person with ordinary skills to a person with ordinary skills in the art before the effective filing date of the invention to combine the rate- matching in the system of modified Ng. The motivation is to reflect frequency tuning delay (Kim: para 0137)

Regarding claim 5, 20, Modified Ng doesn’t teach the second portion of the second TTI is punctured by the first portion of the second TTI.
see para 0143 “Accordingly, the remaining symbols except the frequency tuning delay period 1840 in the second subframe 1810 may be used as symbols for transmitting the terminal-specific PUSCH data”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first part of the subframe comprises portion of the message in the system of Modified Ng. The motivation is to transmit information on the frequency band assigned in the first portion (Kim; see para 0074)


8.        Claim(s) 7, 8, 12, 13, 14,15,  22, 23,27, 28, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienas (US 20110243261) in view of in view of Xiong (US 20160226639)

   Regarding claim 7, Bienas (US 20110243261) teaches a method of wireless communication at a user equipment (UE), comprising:
 	receiving a first downlink message during a first transmission time interval (TTI) in a first frequency band of a system bandwidth ( See  para 0167 “ the mobile terminal 105 receives a first scheduling message 1204 from the base station 105 which indicates the component carrier CC1 for the following PDSCH transmission 1205”;See para 0035 "In each 10ms interval 10 subframes are available for downlink", therefore subframe interval is interpreted to be TTI) during frequency f1 of system bandwidth CC1) ;
see para 0184 “The mobile terminal 105 transmits the value TR reflecting its re-tuning capabilities to the base station 103, i.e. transmits an indication of the time it needs to tune the transmitter and receiver to another component carrier than currently used.”) 
  	 retuning a receiver from the first frequency band to a second frequency band of the system bandwidth during a first portion of a second TTI (see para 0103 “In one embodiment, the communication circuit 701 is configured to re-tune from the first frequency range to the second frequency range for a switch from the first communication mode to the second communication mode”; also see fig 12 retuning is being done during time TR which is a portion of the second TTI); 
 	 receiving a second downlink message during a second portion of the second TTI in the second frequency band (see fig. 12 element 1208 is being received during f2 of the system bandwidth CC2 which is associated with the second subframe where subframes corresponds to TTI also 1208 is being transmitted in the second subframe after retuning time TR in the same subframe).
 Bienas doesn’t teach retuning
(See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”), wherein the retuning configuration is based at least in part on a coverage enhancement of the UE (see para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time”)[ retuning time is interpreted as retuning configuration and since increased retuning time is being accommodated by enable an enhanced coverage mode UE, therefore, it implies retuning time is based on enhanced coverage mode UE]; the first portion having a duration that is based at least in part on the CE of the UE and the duration of the UE to retune indicated by the retuning configuration (See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”; See para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time….Alternatively, the first symbol of each slot of the particular subframe may be punctured… The use of a shortened PUCCH may be specified by the eNB when an EC mode PUCCH is to be transmitted.”) [retuning time is interpreted as the duration of the UE to retune since increased retuning time is being accommodated by enable an enhanced coverage mode UE, therefore, it implies retuning time is based on enhanced coverage mode UE].
Thus it would have been obvious to a person with ordinary skills in the art before the art before the effective filing date of the invention to combine the retuning configuration is based at least in part on a coverage enhancement of the UE in the system of Ng. The (Xiong: See para 0048).

Regarding claim 22, Bienas teaches an apparatus for wireless communication, comprising:
a processor (see para 0152 “The wireless device 2050 includes a processor 2060”);
memory in electronic communication with the processor (see para 0152 “The wireless device 2050 includes a processor 2060, a memory 2070,”);; and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to:
receive a first downlink message during a first transmission time interval (TTI) in a first frequency band of a system bandwidth ( See  para 0167 “ the mobile terminal 105 receives a first scheduling message 1204 from the base station 105 which indicates the component carrier CC1 for the following PDSCH transmission 1205”;See para 0035 "In each 10ms interval 10 subframes are available for downlink", therefore subframe interval is interpreted to be TTI) during frequency f1 of system bandwidth CC1) ;
 	  transmit, to a base station, signaling indicative of a retuning configuration of a UE (see para 0184 “The mobile terminal 105 transmits the value TR reflecting its re-tuning capabilities to the base station 103, i.e. transmits an indication of the time it needs to tune the transmitter and receiver to another component carrier than currently used.”) 
see para 0103 “In one embodiment, the communication circuit 701 is configured to re-tune from the first frequency range to the second frequency range for a switch from the first communication mode to the second communication mode”; also see fig 12 retuning is being done during time TR which is a portion of the second TTI); 
 	 receive a second downlink message during a second portion of the second TTI in the second frequency band (see fig. 12 element 1208 is being received during f2 of the system bandwidth CC2 which is associated with the second subframe where subframes corresponds to TTI also 1208 is being transmitted in the second subframe after retuning time TR in the same subframe).
 Bienas doesn’t teach retuning
Xiong (US 20160226639) teaches retuning configuration comprising an indication of a duration for the UE to retune based at least in part on a number of symbols for UE retuning (See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”), wherein the retuning configuration is based at least in part on a coverage enhancement of the UE (see para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time”)[ retuning time is interpreted as retuning configuration and since increased retuning time is being accommodated by enable an enhanced coverage mode UE, therefore, it implies retuning time is based on enhanced coverage mode UE]; the first portion having a duration that is based at least in part on the CE of the UE and the duration of the UE to retune indicated by the retuning configuration (See para 0041 “the retuning time may be on the order of the duration of a symbol (about 67 .mu.s)”; See para 0043 “As above, shortening the PUCCH may enable an enhanced coverage mode UE to accommodate an increased retuning time….Alternatively, the first symbol of each slot of the particular subframe may be punctured… The use of a shortened PUCCH may be specified by the eNB when an EC mode PUCCH is to be transmitted.”) [retuning time is interpreted as the duration of the UE to retune since increased retuning time is being accommodated by enable an enhanced coverage mode UE, therefore, it implies retuning time is based on enhanced coverage mode UE].
Thus it would have been obvious to a person with ordinary skills in the art before the art before the effective filing date of the invention to combine the retuning configuration is based at least in part on a coverage enhancement of the UE in the system of Ng. The motivation is to support frequency hopping for repeated PUSCH transmissions. (Xiong: See para 0048).


Regarding claims 8, 23, Bienas teaches the first portion of the second TTI comprises a control region and part of a data region of the second TTI (see para 0060 “The PDCCH carries the control information related to DL/UL transmissions such as resource assignments and HARQ information. The PDCCH occupies 1, 2, 3 or 4 OFDMA symbols in the first slot in a subframe.” also see fig 3 shows 3 or 4 symbols in the subframe as control region and rest as PDSCH region). 
Regarding claim 14, 29, Bienas teaches receiving signaling indicating that the second TTI is designated for tuning from the first frequency band of the system bandwidth to the second frequency band of the system bandwidth (See. [0105] The communication device 700 may further include a sending circuit configured to send a required switching time information message specifying a required switching time interval required by the communication circuit to switch from the first communication mode to the second communication mode.”)
Regarding claims 15, 30, Bienas teaches the signaling comprises system Information(see [0105] The communication device 700 may further include a sending circuit configured to send a required switching time information message specifying a required switching time interval required by the communication circuit to switch from the first communication mode to the second communication mode.”).
Regarding claim 12, 27, Bienas teaches the first portion of the second TTI comprises an initial symbol period of the second TTI, and wherein the method comprises receiving reference signals in symbols of the second TTI other than the initial symbol period of the second TTI (see para 0169, 0170 “The mobile terminal 105 requires the time TR for re-tuning its receiver from component carrier CC1 to component carrier CC2. During this time, the mobile terminal 105 cannot receive. Data transmitted in this period would be lost as indicated by hatched block 1209. para 0170 “However, in this embodiment the base station 103 and the mobile terminal 105 are pre-configured with a cross-carrier scheduling delay value T.sub.S. The value is a for example given as a multiple of an OFDM symbol duration. This parameter is stored in the base station 103 and in the mobile terminal 105.”)
Regarding claim 13, 28, Bienas teaches performing channel estimation, frequency tracking, or time tracking using a reference signals of the TTI, wherein a pattern of the reference signals is based at least in part on the designation of the TTI as being for tuning from the first to the second frequency band (see para 0169, 0170 “The mobile terminal 105 requires the time TR for re-tuning its receiver from component carrier CC1 to component carrier CC2. During this time, the mobile terminal 105 cannot receive. Data transmitted in this period would be lost as indicated by hatched block 1209. para 0170 “However, in this embodiment the base station 103 and the mobile terminal 105 are pre-configured with a cross-carrier scheduling delay value TS. The value is a for example given as a multiple of an OFDM symbol duration. This parameter is stored in the base station 103 and in the mobile terminal 105.”).


s 9, 11, 24 and 26 is/are rejected under 35 U.S.C. 103 as being  unpatentable over Bienas (US 20110243261) in view of in view of Xiong (US 20160226639)  and further in view of Kim (US 20150016377).

Regarding claims 11, 26, Bienas doesn’t teach the second downlink message is rate-matched around the first downlink message.
Kim teaches the second downlink message is rate-matched around the first downlink message (See para 0125 “ the terminal-specific PUSCH data 1540 might not be transmitted during a predetermined symbol period 1530 corresponding to the frequency tuning delay period among the OFDM symbols of the second subframe 1510. Accordingly, the terminal-specific PUSCH data 1540 may be transmitted which has undergone rate matching considering such frequency tuning delay period.”)
Thus it would have been obvious to a person with ordinary skills to a person with ordinary skills in the art before the effective filing date of the invention to combine the rate- matching in the system of modified Bienas. The motivation is to reflect frequency tuning delay (Kim: para 0137).

Regarding claims 9, 24, Bienas teaches determining that the first portion of the second TTI comprises part of the second downlink message; and
decoding the second downlink message based at least in part on an assumption that the second downlink message is punctured by symbols comprising other data.
Kim teaches determining that the first portion of the second TTI comprises part of the second downlink message ( see para 0074 “For example, the terminal may obtain information on the frequency band assigned with the terminal-specific PUSCH 790 in the n+4th subframe 740 through the PDCCH data 765 of the nth subframe 770 transmitted through the downlink channel” where PDCCH data 765 is interpreted to be control information which is the first portion of the subframe )and
decoding the second downlink message based at least in part on an assumption that the second downlink message is punctured by symbols comprising other data( see para 0143 “Accordingly, the remaining symbols except the frequency tuning delay period 1840 in the second subframe 1810 may be used as symbols for transmitting the terminal-specific PUSCH data”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first part of the subframe comprises portion of the message in the system of modified Bienas. The motivation is to transmit information on the frequency band assigned in the first portion (Kim; see para 0074).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416